Citation Nr: 1706427	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-32 127	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue and weakness as due to an undiagnosed illness.  

2.  Entitlement to service connection for a mood disorder with depressive symptoms as due to an undiagnosed illness.  

3.  Entitlement to service connection for sleeplessness as due to an undiagnosed illness.  

4.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).  

(The issue of entitlement to service connection for lesions of the body, to include as due to an undiagnosed illness, will be addressed in a separate decision). 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served for a period of active duty for training from January 1963 to July 1963.  He had a period of active duty from September 1990 to June 1991, and personnel records show that during that time he served in Southwest Asia during the Persian Gulf War.  Evidence of record also indicates that he served in the Tennessee Army National Guard from December 1962 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2005 the Board denied service connection for hypertension and diabetes.  

In April 2013 the Board denied service connection for irritable bowel syndrome (IBS) and fibromyalgia but reopened and remanded claims for service connection for fatigue and weakness; a mood disorder with depressive symptoms; and sleeplessness, to include as due to an undiagnosed illness.  The claim for a TDIU rating was remanded. The Veteran did not appeal the denials of service connection for IBS or fibromyalgia, to include as due to an undiagnosed illness, to the Court and, so, that Board decision is final as to that claim.  

The April 2013 Board remand also noted that in March 2011 correspondence the Veteran raised the issue of entitlement to service connection for mycobacterium tuberculosis but that it had not been adjudicated.  That claim was subsequently denied in an unappealed rating decision in June 2015.  

A December 2014 rating decision granted service connection for gastroesophageal reflux disease (GERD) and hiatal hernia (claimed as a stomach condition) and assigned an initial noncompensable disability rating, effective January 21, 2010, and assigned a 10 percent disability rating as of March 12, 2014.  

The June 2015 rating decision granted service connection for duodenitis, gastritis, and gastroparesis, as part of his service-connected GERD with hiatal hernia.  The notice letter also informed the Veteran that service connection was granted for duodenitis, gastritis, and gastroparesis, as part of his service-connected GERD with hiatal hernia.  The Veteran has not appealed the denial of service connection for mycobacterium tuberculosis or the initial effective date assigned for service connection or the initial noncompensable or 10 percent disability ratings which have been assigned for the gastrointestinal (GI) disorder.  

Accordingly, in light of the foregoing grant of service connection, the claim for service connection for a stomach condition as due to an undiagnosed illness is deemed to have been granted, even if not as due to an undiagnosed illness, and that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Beginning years after service the Veteran has had clinically recorded complaints of fatigue, weakness, depression and other psychiatric symptoms, and sleep disturbance.  

3.  The Veteran's postservice complaints of fatigue and weakness are attributed to known clinical diagnoses, including diabetes, and are not due to a diagnosed disability of service origin.  

4.  The Veteran's mood disorder and depressive symptoms are attributed to known clinical diagnoses, and are not due to a diagnosed disability of service origin; and he does not have posttraumatic stress disorder (PTSD).  

5.  The Veteran's postservice complaints of sleep disturbance are attributed to known clinical diagnoses, including urinary and psychiatric or emotional problems, and are not due to a diagnosed disability of service origin.  

6.  The Veteran has less than one year of college education and work experience in maintenance.  

7.  The Veteran's only service-connected disability of gastroesophageal reflux disease (GERD) with hiatal hernia, duodenitis, gastritis, and gastroparesis, is rated 10 percent disabling.  

8.  The Veteran's service-connected GERD with hiatal hernia, duodenitis, gastritis, and gastroparesis, his only service-connected disability which is rated as 10 percent disabling, does not preclude obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue and weakness, including as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).  

2.  The criteria for service connection for a mood disorder with depressive symptoms, including as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).  

3.  The criteria for service connection for sleeplessness, including as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).  

4.  The criteria for a TDIU rating are not met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) and (b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in January, February, and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's post-service private treatment records have been obtained.  The Veteran's VA treatment records have been obtained and considered.  In April 2002 the RO provided the Veteran with a copy of all available service records.  

The available service treatment records (STRs) are on file.  In this regard, the Board notes that the record does not contain the STRs of the Veteran's period of active service from September 1990 to June 1991.  VA requested the service medical records from the National Personnel Records Center (NPRC) on multiple dates from 1995 to 1997.  All attempts were unsuccessful to locate the service records from his active service during the Persian Gulf War.  In July 1997, the RO determined that all efforts to locate additional service medical records for the Veteran were met with negative results.  In December 2002, the Board made additional requests to attempt to obtain the Veteran's service medical records from the Tennessee Army National Guard (TNARNG) Headquarters, the Veteran's TNARNG unit, and a MASH unit from Tennessee.  These additional attempts were also unsuccessful.  Each search was unable to locate any additional service medical records pertaining to the Veteran's service during the Persian Gulf War.  The Board finds that reasonable attempts were made to obtain identified relevant evidence as required under 38 C.F.R. § 3.159(c) and that VA has satisfied its duty to assist in this regard.  

The Veteran has been afforded multiple VA examinations as to his claimed disabilities.  At the time of the examinations his records were reviewed prior to the examination or rendering an opinion prior to the rendition of a medical nexus opinion by that examiner.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that any examiner misstated any relevant fact.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and in some cases cited medical literature, and provided rationales for the opinions, the Board concludes that the resulting opinions are adequate.  

However, the Board notes that "there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Moreover, the Board may thus assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the record reflects that the Veteran is in receipt of retirement, as opposed to disability, benefits from the Social Security Administration (SSA).  Therefore, it is not necessary to request records from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Also, an August 2010 Report of General Information reflects that when contacted the Veteran reported that records of his treatment by Dr. P. and records of hospital admission at Sycamore Shoals Hospital for treatment of magnesium deficiency were not needed and VA did not need to request those records.  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Background

The Veteran's available service treatment records are negative for any complaints regarding the claimed disabilities.  Significantly, both the Veteran's December 1962 enlistment examination and June 1963 separation examination from his first period of service show normal "lungs and chest," "abdomen and viscera," "G-U system," and "psychiatric" system.  

A January 1990 National Guard examination also shows normal "lungs and chest," "abdomen and viscera," "G-U system," and "psychiatric" system as well as feet and upper and lower extremities.  Furthermore, in a January 1990 report of medical history the Veteran denied "bone, joint, or other deformity," "arthritis, rheumatism, or bursitis," "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  Reportedly, he had stopped smoking 3 weeks ago.  

As noted, however, these are the only service treatment records that are associated with the claims file and none of the treatment records from the Veteran's period of active service are of record. 

A March 1991 letter from the Department of the Army indicated that the Veteran had been exposed to toxic air pollution, i.e., hydrogen sulphide, during his period of active service in Kuwait when oil wells were blown up.   

The Veteran was hospitalized at the Carter County Memorial Hospital in August 1979 for chest and abdominal pain; and at discharge it was felt that he had mild hepatitis complicated with bronchopneumonia and some exhaustion.  He had had a summer camp and was on bivouac at the time of onset of his illness and it was felt that the strenuous condition at the time of the onset probably contributed to the prolongation of his illness.  The discharge diagnoses were hepatitis, probably viral; and bronchopneumonia.  An October 1979 Line of Duty Investigation found that this occurred in the line of duty during active duty for training (ACDUTRA) in the National Guard.  

On a VA Persian Gulf Registry evaluation in March 1995 it was noted that the Veteran complained of having decreased energy every now and then and he had had this for one year.  The relevant assessment was fatigue.  

On VA examination in July 1995 it was reported that the Veteran had worked from 1962 to 1964 operating a drill press and lathe, and for the past 30 years he had worked for North American Rayon Company as an air conditioner and refrigeration worker.  He continued to smoke 1/2 a pack of cigarettes daily, and a 10 year history of smoking 2 packs daily.  In addition to cigarette smoke, he had been exposed to acid chemicals and ammonia fumes at the Rayon Company.  During six months in Kuwait City and Saudi Arabia he was exposed to oil fires to a significant degree, to such extent that his skin and clothing were soaked with oily material.  On examination no psychiatric, personality or behavioral problems were present.  There was no pertinent diagnosis.  

In an October 1996 statement the Veteran's daughter reported that since his return from the Gulf War his health and behavior had changed.  A statement from his wife is to the effect that he had to sit down every 15 minutes due to fatigue.  He had trouble with his nerves.  His hands would shake and he had nightmares.  He would shake and yell in his sleep.  

On VA dermatology examination in January 1997 it was noted that the Veteran was at risk for the development of diabetes in the future.  

On VA psychiatric examination in January 1997 the Veteran dated the onset of his problems to approximately the time of his return from the Persian Gulf.  His symptoms at that time included not being able to sleep very well, and becoming quite nervous at work.  He also noticed diminished strength in activities, and he would easily become short of breath.  He slept about 5 hours nightly but his sleep was frequently disrupted, half the time arising to urinate or because of reflux but the other half of the time he had a general sense of a need to check on things, to make sure they were secure.  This checking behavior was not present before his participation in the Persian Gulf Conflict.  His wife had told him that his memory was not as good as it was.  He reported that his memory and concentration were diminished.  His energy level was down more than 1/2 the time and this coincided with a decline in health.  He had a vague feeling of paranoia that someone was following him.  He felt that not being able to do what he could do in the past had caused depression.  He had no prior psychiatric diagnosis and had never received psychiatric treatment.  

The Veteran's duties in Kuwait and Saudi Arabia included primarily being a maintenance platoon sergeant.  He had arrived in Kuwait just after the ground war ended.  He had heard gunfire but did not experience any direct shelling.  He had felt frightened and unsure of what might happen.  He had had several Scud alerts.  He had seen Iraqi soldiers being shot when they would not give up, although he was not involved in this.  He was subjected to smoke from burning oil wells.  He was now working for a graphic company, doing maintenance work.  He did not have flashbacks, recurrent dreams or nightmares of events in the Persian Gulf.  While he had persistent avoidance of stimuli that was associated with wartime events, he did not describe intense anxiety or distress on seeing reminders of traumatic wartime events.  Since being in the Persian Gulf he had had some difficulty maintaining sleep.  He felt that he had mild depression.  The diagnosis was a mood disorder, with depressive symptoms, due to a general medical condition, i.e., COPD.  He described depression over the last 3 years that followed a decline in his physical ability due to COPD.  While he had some symptoms of PTSD, he did not meet the full criteria.  

A May 20, 1997 VA outpatient treatment (VAOPT) record shows that at a cardiovascular evaluation the Veteran's complaints included shortness of breath (SOB) and fatigue.  A September 1997 VAOPT shows that he had diet controlled diabetes.  A June 30, 1998 VAOPT record noted that the Veteran complained of fatigue and that he was being treated for hypertension, had borderline blood sugar levels in the past, as well as non-ulcerative type symptoms of dyspepsia.  A March 2000 VAOPT record shows that the Veteran had been newly diagnosed as having diabetes.  

In conjunction with a previously denied claim, the Veteran testified at a July 2000 hearing before a Decision Review Officer (DRO) the Veteran's service representative reported that the Veteran contended that his nervousness and mood disorder with depressive features, sleeplessness, and fatigue and weakness were incurred or aggravated during service while participating in the Persian Gulf War.  Page 1.  The Veteran testified that he had had a VA Persian Gulf War evaluation which he believed was in 1994 [it was actually in 1995].  Pages 1 and 2.  He testified that he had not had a mood disorder during active duty.  Page 3.  His doctors had told him that his fatigue and weakness could be due to his diabetes.  Page 6.  As to a mood disorder, the DRO indicated that this had been "first picked up" on the Veteran's Persian Gulf War Registry examination and the Veteran testified that he had not had treatment prior to that for psychiatric problems.  Page 7.  

A July 2000 VAOPT record reveals that the Veteran reported having had years of anxiety and flashbacks and desired to be evaluated for posttraumatic stress disorder (PTSD).  When previously seen for a Persian Gulf War examination he had been doing "OKAY" but later began to experience difficulties in relationships, his family, and interacting with others.  A December 2000 VAOPT shows that his chief complaint was insomnia which started about one month ago and was associated with an increase in nightmares of combat experiences, mainly seeing dead bodies in trucks and cars, over the past 2 months.  A May 2001 VAOPT shows that he related having problems with his energy since he returned from the Gulf War.  In a September 2001 VAOPT it was noted that he had a history of depression, on and off, for the last six months.  His stressors included when he thought about the Persian Gulf but he could not identify other stressors.  He had initial insomnia, with multiple awakenings.  Also in that month it was reported that his stressors included witnessing dead bodies when tanks were being blown up and hearing sniper fire, of which he had nightmares.  The diagnoses were depression, not otherwise specified (NOS); and rule out PTSD.  A September 2001 VA treatment record notes a diagnosis of depression and a February 2011 VA treatment records notes that the Veteran was positive on a depression screen.   

An August 2002 VAOPT record shows that in response to having hyperglycemia episodes, when he felt tired and became sleepy he would sit down and rest.  

On VA pulmonary examination in May 2006 it was reported that the Veteran had recently retired from maintenance work at a printing company.  

A June 2006 VAOPT record shows that a sleep study revealed clusters of events with a pattern more like positional than "REM" [rapid eye movement] related events and the study was consistent with heavy snoring and apneas with a positional component.  

A January 14, 2010 VAOPT record shows that the Veteran reported having problems with low magnesium levels for several years.  He reported that he had chronic lower extremity weakness which he felt was worse when his magnesium level was low. 

An April 2010 statement from a service comrade reflects that he had witnessed, among other things, the Veteran's nervousness, "sleepness," weakness, fatigue, and diabetes which the Veteran had displayed in the last 18 years.  The Veteran's problems started after the war.  It was the opinion of the service comrade that oil well fires, among other things, in-country caused the Veteran's problems.  He and the Veteran had slept and stayed within 500 yards of 150 oil well fires in Kuwait for 10 to 15 days.  

On VA Gulf War examination in May 2010 the Veteran was interviewed on two occasions, his records were reviewed, and he was provided a physical examination.  It was noted that he had retired from the National Guard in 1992, after almost 30 years.  He was receiving Social Security Administration (SSA) benefits on the basis of either age or duration of work. 

As to psychiatric disability the Veteran reported that he had noted that he had a "nervous" condition about 5 years ago, and had problems sleeping.  His job had been stressful and this condition improved after he retired.  Records showed that he had been treated for a depressive disorder in the remote past but was not now on any medication.  

As to fatigue and weakness, it was reported that the Veteran had had the onset of weakness and fatigue 7 or 8 years ago.  He had been noted to have a low magnesium level and coronary artery disease (CAD) in 2009.  He had been given supplements of magnesium and had had a quadruple coronary artery bypass graft (CABG).  He had twice been hospitalized for having a low magnesium level.  The Veteran reported that his low magnesium level had caused lower extremity weakness and difficulty walking.  The examiner reported that the fatigue and weakness had not occurred during service but had occurred after service.  On a neurologic evaluation it was found that the Veteran had sensory loss due to bilateral peripheral neuropathy.  

The diagnoses were hypomagnesium, iron deficiency anemia, Vitamin B-12 deficiency, and mild peripheral vascular disease of the right lower extremity.  
It was noted that Merck's Manual indicated that causes of hypomagnesium included inadequate intake and absorption, or increased excretion due to hypercalcemia or drugs.  Clinical features were often due to accompanying hypokalemia and hypocalcemia, and included lethargy.  Treatment was with magnesium replacement.  The Veteran's iron deficiency anemia was most likely secondary to his CABG surgery, and was improving, and it was observed that no anemia had been noted prior to this surgery.  His B-12 deficiency had improved with supplementation of Vitamin B-12.  He had other diagnoses which might contribute to "weakness/fatigue" which were diabetes, untreated sleep apnea, and his history of coronary artery disease.  The examiner specifically stated that there were well documented causes of the Veteran's weakness and/or fatigue and that there was no undiagnosed illness.  Consistent with this was that on evaluation as to sleeplessness, it was stated that the usual effect of his sleeplessness on daily activities was that it caused fatigue.  

On evaluation as to the presence or absence of chronic fatigue syndrome (CFS) it was reported that the Veteran had had intermittent fatigue for 10 years.  He had restriction of activities due to shortness of breath, weakness, diabetes, and a back condition.  However, a diagnosis of CFS was not established.  A description of his sleeping habits was recorded.  On evaluation of the Veteran's hypertension it was noted that symptoms of possible complications of hypertension were fatigue and weakness.  On evaluation of the Veteran's sleep, it was noted that the Veteran denied any increase in fatigue level since he had stopped using a CPAP machine since his CABG in October 2009.  

On evaluation of the Veteran's diabetes the Veteran reported having claudication in his thighs when climbing stairs.  He could walk 1/8 of a mile on flat ground before developing claudication.  His neuropathy of both lower extremities was a complication of his diabetes.  He had multiple risk factors for developing his current peripheral vascular disease in the right lower extremity which were a history of smoking, diabetes, obesity, hypertension, high cholesterol, and his age (being over 50).  It was reported that the effects of his diabetes on daily activities was that he would have fatigue and weakness; and, also, numbness and tingling of the lower extremities would interfere with walking.  The pertinent diagnosis was peripheral neuropathy of both lower extremities, the etiology of which was diabetes mellitus.  

As to sleeplessness, the examiner reported that the Veteran had been diagnosed with sleep apnea and had used a CPAP machine.  While the Veteran initially reported still using a CPAP machine, at the second interview he confirmed that he had not used a CPAP machine since his CABG in October 2009.  In conjunction with a psychiatric evaluation it was reported that the Veteran had a history of sleep impairment.  The diagnosis was sleep disturbance due to medications and sleep apnea.  The usual effect on his daily activities was that he had fatigue.  On a pulmonary evaluation the diagnosis was small airway disease.  It was reported that possible related symptoms included sleep apnea, which had been diagnosed.  

On a cardiac evaluation on VA Gulf War examination in May 2010 the Veteran did not climb steps and could walk 1/4 of a mile but then had to rest due to shortness of breath.  He had shortness of breath and bilateral peripheral neuropathy.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in March 2011 the Veteran reported that his disability had affected his full-time employment, he had become too disabled to work, and last worked full-time in May 2005.  He had work experience on maintenance of presses of a printing company.  He had one year of college education.  He had left his last job, taking early retirement, because of chronic fatigue, fibromyalgia, and irritable bowel syndrome.  

On VA pulmonary in March 2012 it was found that the Veteran had chronic obstructive pulmonary disease (COPD) most likely related to his history of smoking, with restrictive and obstructive patterns on pulmonary function testing due to the combined effects of being overweight and congestive heart failure (CHF). 

VAOPT records show that in August 2012 the Veteran's chief complaint was fatigue, and it was reported that the Veteran had been hospitalized for weakness due to "low mag/ca+."  Multiple VAOPT records in 2013 show that the Veteran had sleep apnea and that he complained of being unable to sleep due to pain.  

On VA general medical examination in March 2014 to address the queries posed in the 2013 Board remand, the Veteran's records were reviewed.  On a physical examination he had a well healed 14 cm. vertical midline surgical scar centered on the umbilicus.  

With respect to the Veteran's symptoms, he reported having sleep disturbance caused by esophageal reflux, nausea, and vomiting for or more times a year.  The examiner reported that the Veteran's esophageal conditions impacted the Veteran's ability to work since he stated that he "doesn't feel like doing anything" because he was weak; and he had stated the esophageal pain "makes me want to sit around."  

The examiner stated that the Veteran's hiatal hernia was small.  He had current abdominal symptoms related to a recent resection of four feet of his small bowel and that condition, in the examiner's opinion, was the major cause of the Veteran's current symptoms.  However, there was not a nondiagnosable condition involved.  

On evaluation as to a sleeping disorder, i.e., sleep apnea, it was reported that the Veteran had positional apnea which had been diagnosed by a sleep study in June 2006.  That study showed "clusters of events with a pattern more like positional than REM [rapid eye movement] related events."  That study was consistent with heavy snoring and apneas with a positional component.  There was some excess hypoxemia as well so that one could consider treatment of an underlying cardiopulmonary process.  

As the Veteran recalled, sleep apnea was diagnosed around 2000.  He now required the use of a CPAP machine.  His sleep apnea impacted his ability to work because he had difficulty sleeping because of his abdominal pain; however, the CPAP controlled his sleep apnea.  The examiner reported that the Veteran clearly stated that his sleep disturbance while serving in the Persian Gulf was a result of missile alerts and jets flying overhead.  There was no question of sleep apnea at that time.  Sleep apnea was diagnosed many years after he left military service.  There was no nondiagnosable condition. 

On evaluation with respect to the Veteran's reported fatigue, his records were reviewed, and it was reported that he had not been fatigued when discharged from service in 1992 but around 2002 he began to notice fatigue.  He had had a quadruple coronary artery bypass graft (CABG) in 2005, and resection of four feet of small bowel, secondary to ischemia, in August 2013, and a cholecystectomy in November 2013.  It was reported that the Veteran had debilitating fatigue that was nearly constant and which almost totally restricted his routine daily activities, e.g., performing household tasks such as driving, cleaning, laundry, or cooking.  His symptoms were constant generalized weakness, sleep disturbance, inability to concentrate, and frequent forgetfulness.  He was unemployed, having retired from his usual occupation of a mechanic due to multiple problems, e.g., fatigue, chronic obstructive pulmonary disease (COPD), and CAD.  

As to chronic fatigue syndrome, it was reported that the criterion of new onset of debilitating fatigue was that it be severe enough to reduce or impair average daily activity below 50 percent of the pre-illness level of activity for a period of 6 months had been met.  Also met was the criterion that other clinical conditions that might produce similar symptoms had been excluded by thorough evaluation, based on history, physical examination, and appropriate laboratory tests.  However, the Veteran had not met at least 6 of the 10 chronic fatigue syndrome diagnostic criteria.  

The examiner reported that the Veteran stated, on the current examination, that his fatigue began about 10 years after leaving military service.  The examiner opined that the Veteran's fatigue was a result of several conditions including COPD, diabetes mellitus, and coronary artery disease (CAD).  Moreover, there was no nondiagnosable condition.  

On VA psychiatric examination in March 2014 by a psychologist the Veteran's records were reviewed.  An examiner concluded that the Veteran's symptoms were best represented by a DSM-5 diagnosis of adjustment disorder.  His symptoms of depression and irritability appear directly related to his health stressors and associated loss of physical functioning since approximately August 2013.  He had a history of treatment for depression and insomnia, from 2001 to 2003 and the summer of 2013.  He briefly complained of nightmares in July 2013.  He was not currently taking and psychiatric medication.  Significantly, he reported during the examination that his symptoms were due to loss of physical functioning.  The examiner stated that as such, there was not adequate evidence to suggest the Veteran's current symptoms of depression and irritability were related to combat stressors.  It was noted that the Veteran reported having sleep disturbance without distress or associated functional impairment and, thus, did not meet DSM-5 criteria for a diagnosis of primary insomnia or other sleep disorder.  It was further noted that the Veteran did not have a diagnosis of a traumatic brain injury (TBI).  

Historically, it was noted that the Veteran had been discharged from the National Guard in 1992, after 29 years and four months of service.  His military occupational specialty was in maintenance.  He graduated from high school with average grades and reported attending college for six months but had not liked it very much.  In addition to his National Guard duties he had worked in air conditioning and refrigeration.  His last job was with a printing company, from which he had retired after 10 years.  He had been fired from employment with North American Radon after 30 years, during a strike but because the company went out of business two years later he felt that this had been his good fortune.  

It was noted that the Veteran had first begun seeking treatment for depression and insomnia that began in 2001.  He had reported that his symptoms were related to his experience in the Persian Gulf but the examiner stated that the Veteran had not met the diagnostic criteria for a diagnosis of PTSD.  He had reported improvement of symptoms and optimism about the future, and retirement, during his last appointment in 2003.  In June 2013 he had been referred for mental health intake to evaluate possible PTSD and depression.  He had reported his primary symptoms as irritability and poor sleep, and at that time his primary diagnosis was depression and the secondary diagnosis was PTSD.  In July 2013 he described his sleep disturbance as being related to urinary frequency.  In October 2013 he was discharged from Primary Care Mental Health Integration due to medical complications and since that time he had discontinued all psychiatric medications including Wellbutrin and Trazodone.  He was not now receiving treatment for a mental disorder.  

With respect to the Veteran's sleeping, he reported that he might get 5 hours of sleep nightly, but in intervals of one or two hours at a time.  He no longer used a CPAP machine as a breathing aid.  

The Veteran was being medically followed for the following conditions: (1) short bowel syndrome; (2) chronic kidney disease, Stage III (moderate); (3) personal history of venous thrombosis and embolism; (4) chronic obstructive pulmonary disease (COPD); (5) diabetes mellitus without mention of complication; (6) neoplasm of uncertain behavior of skin; (7) hypertension; (8) osteopenia; (9) peripheral vascular disease, unspecified; (10) osteoarthritis; (11) dyslipidemia; (12) renal artery stenosis; (13) sleep apnea; (14) peripheral sensory neuropathy; (15) Vitamin D deficiency; (16) coronary artery disease (CAD); (17) Vitamin B12 deficiency; (18) gout; (19) GERD; and (21) actinic keratosis.  The Veteran reported that he had had his "intestines taken out" and had had open heart surgery five years ago.  He had been unable to get a wheelchair from VA and a VA physician had taken him off all his medications, so he now saw an outside doctor.  He reported having been sick ever since he had returned from the Persian Gulf.  

In September 2014 a VA physician addressed the impact of the Veteran's service-connected GERD and hiatal hernia.  The evaluator stated that after reviewing the records, the Veteran's GERD and hiatal hernia would not prevent either sedentary or physical employment.  

In October 2014 an addendum opinion to the March 2014 VA psychiatric examination was obtained from another VA psychologist, who reviewed the Veteran's records, as to whether the Veteran's service-connected GERD and hiatal hernia had at least as likely as not resulted in a mental condition.  It was noted that the March 2014 examiner had diagnosed an adjustment disorder which was attributed to health problems, and had also listed numerous other active medical problems.  The Veteran's clinical history included having had a bowel resection in August 2013 and he was also hospitalized for his blood pressure.  Afterward he complained that he still felt poorly through November.  He has also had chronic diarrhea since that time.  In December of 2013 he was hospitalized for chronic cholecystitis and cholelithiasis.  In January 2014 he was hospitalized for low magnesium levels.  GERD and hiatal hernia did not figure prominently in his treatment records.  His recent medical examination indicated that a "tiny" hiatal hernia and "slight" GERD were noted on a recent upper GI scan.  These conditions had been reported to impact his ability to work, noting that the Veteran stated he "doesn't feel like doing anything" because he was weak.  He stated the esophageal pain "Makes me want to sit around."  

The evaluator noted that there were several relevant factors in the available records: (1) GERD symptoms and his hiatal hernia had not figured prominently among the Veteran's medical complaints to VA physicians; (2) he has had multiple other medical issues significantly impacting his physical functioning; (3) his GERD symptoms and hiatal hernia had not worsened in the time frame specified while other medical conditions had; and, (4) a medical examiner did indicate that the Veteran's GERD lead him to lose motivation for activity and "sit around."  On balance, it is less likely than not that the Veteran's GERD and hiatal hernia meaningfully contributed to his adjustment disorder.  

In January 2015 a VA opinion was obtained addressing whether the Veteran's gastrointestinal (GI) disorders were at least as likely as not related to his active duty and, if his (GI) symptoms could not be ascribed to any known clinical diagnoses, whether he had objective indications of a chronic disability resulting from an undiagnosed illness.  After reviewing the records, the evaluator opined that 	the Veteran had had multiple stomach diagnoses which include GERD, hiatal hernia, duodenitis, gastritis, and gastroparesis.  There was a great deal of symptom overlap between all these conditions and any of them may have been responsible for the nonspecific GI symptoms of abdominal pain, burning, and vomiting he experienced inservice.  Thus, it was at least as likely as not that all of these conditions (GERD, hiatal hernia, duodenitis, gastritis, and gastroparesis) were related to GI symptoms during service.  His symptoms of GI pain, while nonspecific, could be ascribed to GERD, hiatal hernia, duodenitis, gastritis, and/or gastroparesis as any of these conditions could cause the Veteran's GI pain.

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303.  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]; Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The Board notes that it has recently been clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a), which does not include COPD or interstitial lung disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also, service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(i) and (ii).  

Under 38 C.F.R. § 3.317(2) a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia; and (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(ii).  

Objective indications of chronic disability'' include both ''signs,'' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317.  

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue; (2) Signs or symptoms involving skin; (3) Headache; (4) Muscle pain; (5) Joint pain; (6) Neurological signs or symptoms; (7) Neuropsychological signs or symptoms; (8) Signs or symptoms involving the respiratory system (upper or lower); (9) Sleep disturbances; (10) Gastrointestinal signs or symptoms; (11) Cardiovascular signs or symptoms; (12) Abnormal weight loss; and (13) Menstrual disorders.  38 C.F.R. § 3.317.  

Compensation shall not be paid under this section for a chronic disability: (i) If there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) If there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) If there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

Fatigue and weakness as due to an undiagnosed illness

Initially, the Board acknowledges that the Veteran's STRs of his active duty in the Persian Gulf are not of record.  In this regard, he did have some exhaustion when he had a bout of hepatitis in 1979 while on ACDUTRA.  However, the available STRs thereafter do not confirm that he continued to have either fatigue or weakness.  In fact, he would not have been allowed to serve in the Persian Gulf if he had not been fit for such duty.  

Moreover, the earliest postservice evidence of any complaint of fatigue or weakness was at a VA Persian Gulf Registry examination in 1995, at which time he reported having had fatigue for one year, and the assessment was fatigue.  This is in sharp contrast to his later reports, such as the May 2001 VAOPT record showing that he related having problems with his energy since his return from the Gulf War.  The Board finds that the earliest clinical history related by the Veteran is entitled to greater probative value because it is closer in time to the onset of his reported symptoms of fatigue and weakness.  The 1996 statement of his wife confirms that he continued to have fatigue, but the VA psychiatric examination in 1997 found that his diminished strength and energy coincided with a decline in his health from nonservice-connected disability.  

In this regard, the preponderance of the evidence shows that the Veteran's continued complaints of decreased energy, fatigue, and weakness have coincided with his continuing decline in his health due to a number of factors.  For example, at the DRO hearing he reported that his physicians had reported that his fatigue and weakness were due to his nonservice-connected diabetes.  Diabetes is not a medically unexplained chronic multisymptom illness.  This is not because diabetes does not have multiple symptoms, and in fact it does, but because it is at least of partially understood etiology, i.e., the lack of production of insulin by the pancreas.  

Other clinical records document that he has fatigue and weakness due to low levels of magnesium and, as to this, as with his diabetes, there is nothing which even remotely suggests that his chronic low level of magnesium had its onset during service or is otherwise proximate or related to his military service.  Other factors contributing to his fatigue are his impaired sleep, iron deficiency, hypertension, Vitamin B12 deficiency, and coronary artery disease.  Significantly, the 2010 VA examiner specifically found that that the Veteran did not have CFS and that there was no undiagnosed illness.  Likewise, the VA general medical examination in 2014 found that he did not meet the criteria for a diagnosis of CFS and did not have a nondiagnosable illness.  Stated in simpler terms, the Veteran's decreased energy, fatigue, and weakness are due to multiple nonservice-connected disabilities.  

With respect to whether the Veteran's service-connected GERD, hiatal hernia, duodenitis, gastritis, and gastroparesis cause or aggravate any decreased energy, fatigue, and weakness, at the time of the 2014 VA examination the examiner repeated the Veteran's report that he did not feel like doing anything due to weakness and that GI pain made him want to just sit around.  However, a mere recitation of the Veteran's self-reported complaints of symptom, and even their impact, does not transform such clinical history into a diagnosis.  See Jandreau, Id.  When read as a whole, the 2014 VA examiner's reported contained the crucial description that the Veteran's current GI symptoms were related to a recent resection of several feet of his small bowel.  However, the Veteran's service-connected GI disabilities are part of his upper GI system; whereas, the resection of his small bowel is disability of his lower GI system.  In other words, the Veteran is not service-connected for the postoperative residuals of the resection of his small bowel and, so, any decreased energy, fatigue or weakness stemming from such postoperative residuals do not warrant service connection.  

Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran's fatigue and weakness had their onset after military service and are due to an overall decline in his health as a result of nonservice-connected disabilities and are unrelated to his military service and not caused or aggravated by his service-connected upper GI disabilities.  

Mood disorder with depressive symptoms as due to an undiagnosed illness

While acknowledging that the Veteran's STRs of his service in the Persian Gulf are not of record, it is not contended that the STRs would contain any reference to any psychiatric symptoms or diagnoses by the Veteran.  The record shows that the Veteran served in a combat zone but did not directly participate in combat activities, although he has reported having seen people being shot as well as the aftermath of combat, even hearing artillery and gunfire.  However, it is clear that the Veteran did not have a combat-related military occupational specialty.  

Even assuming, without conceding that the Veteran experienced the type(s) of inservice stressors that could give rise to PTSD and even though a VAOPT record indicated, without reflecting that the Veteran was provided a formal and in-depth examination, that he had a secondary diagnosis of PTSD, the VA examination in 1997 specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, he has been diagnosed as having an adjustment disorder and, as a result, his psychiatric symptoms are not due to an undiagnosed illness 

The Board has considered the Veteran's testimony and the lay statements which are to the effect that after service he had psychiatric symptoms.  However, the greater weight of the probative evidence, as assessed by medical professionals, is that the Veteran's psychiatric disability is that of a mood disorder with depressive symptoms and originates from his declining health as a result of multiple nonservice-connected disabilities.  The issue of whether a lay person is competent to diagnose a psychiatric disorder and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and PTSD are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2015).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists and its etiology.  Here, the most probative medical evidence shows that the Veteran does not have a chronic acquired psychiatric disability attributable to service. 


During the time that the Veteran has had the multiple nonservice-connected disabilities he has also had service-connected GERD, hiatal hernia, duodenitis, gastritis, and gastroparesis.  As to the impact of these service-connected disorders, an opinion in October 2014, rendered by the March 2014 VA examiner, was that it was less likely as not that such had meaningfully contributed to the Veteran's adjustment disorder.  The rationale was that symptoms of the service-connected GI disorders had not figured prominently among his complaints to VA physicians, and the service-connected GI disorders had not worsened, while his nonservice-connected disabilities had worsened.  The Board finds that this rationale is sufficient to justify the opinion which was reached, although that opinion, unfortunately, does not support the Veteran's claim.  

For the foregoing reasons and bases, the Board must find that the preponderance of the evidence is against the claim for service connection and, so, the claim must be denied.  

Sleeplessness as due to an undiagnosed illness

While acknowledging that the Veteran's STRs of his service in the Persian Gulf are not of record, it is not contended that the STRs would contain any reference to any sleeplessness by the Veteran.  In this regard, there are conflicting statements as to the onset of his sleep impairment.  At the 2014 VA general medical examination he reported that he had sleep disturbance while in the Persian Gulf, although this was due to missile alerts and jets flying overhead.  On the other hand, the earliest evidence of sleep impairment is his wife's statement in 1996 that he had nightmares, and at the 1997 VA psychiatric examination he related the onset of his problems to about the time he returned from the Persian Gulf and even at that time he indicated that about half of the interruptions of his sleep were due to a need to urinate, while the other half was, essentially, hypervigilance with a need to check and secure things.  However, as noted, there is no confirmed diagnosis of PTSD.  

In this case, the Veteran does not have an undiagnosed illness, as stated at the 2014 VA examination.  Rather, it is well established that he now has sleep apnea and as noted at the 2014 VA examination this was first diagnosed many years after his military service and the evidence indicates that he has nonservice-connected respiratory disability which contributes to, if not causes, the sleep apnea.  Moreover, there is additional evidence that nonservice-connected disabilities have contributed to his sleepiness.  In this regard, he has a nonservice-connected psychiatric disability and chronic sleep impairment is one of the criteria for the purpose of determining an evaluation for a service-connected psychiatric disorder.  See the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.  In this regard, the 2014 VA psychiatric examination further found that the Veteran did not meet the criteria for a diagnosis of primary insomnia.  Similarly, the August 2002 VAOPT record observed that the Veteran would become sleepy when he had episodes of hyperglycemia, and these are due to his nonservice-connected diabetes.  

Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran's sleep apnea had its onset after military service and other symptoms of sleeplessness or sleep disturbance are due to or a result of nonservice-connected disabilities and both are unrelated to his military service, including service in the Persian Gulf.  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Here, the Veteran's only service-connected disorder is his service-connected GERD with hiatal hernia, duodenitis, gastritis, and gastroparesis, which is rated 10 percent disabling.  Accordingly, a TDIU rating may not be assigned under 38 C.F.R. § 4.16(a).  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

Significantly, in the Veteran's March 2011 formal TDIU claim he reported that his disability had affected his full-time employment, he had become too disabled to work, and last worked full-time in May 2005.  He had work experience on maintenance of presses of a printing company.  He had one year of college education.  More to the point, he specifically reported that he had left his last job, and took early retirement, because of chronic fatigue, fibromyalgia, and irritable bowel syndrome, which is an apparent reference to his having a portion of his small bowel resected.  However, he is not service-connected for any of these disorders.  

On VA general medical examination in March 2014 it was reported that the Veteran had debilitating fatigue that was nearly constant and which almost totally restricted his routine daily activities, e.g., performing household tasks such as driving, cleaning, laundry, or cooking.  His symptoms were constant generalized weakness, sleep disturbance, inability to concentrate, and frequent forgetfulness.  He was unemployed, having retired from his usual occupation of a mechanic due to multiple problems, e.g., fatigue, COPD, and CAD, and all of these are not service-connected.  

In September 2014 a VA physician addressed the impact of the Veteran's service-connected GI disabilities.  The evaluator stated that after reviewing the records, the Veteran's GERD and hiatal hernia would not prevent either sedentary or physical employment.  The Board finds that this opinion is not refuted by any credible and competent evidence of record.  

The Board is cognizant of the Veteran's impairment from service-connected GI disabilities and this is recognized by his 10 percent disability rating for the service-connected GI disabilities.  However, the Board finds that the evidence simply does not persuasively show that he has such significant impairment in his overall functional abilities as to preclude his ability to obtain or retain substantially gainful employment in light of his less than one year of college education.  Again, the Board must observe that in reaching this determination consideration may not be given to the Veteran's advancing age or nonservice-connected disabilities.  

Taken as a whole, as discussed above, it is not persuasively shown that the Veteran's service-connected GI disabilities preclude a substantially gainfully occupation such as to warrant referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

      (CONTINUED ON NEXT PAGE)








ORDER

Service connection for fatigue and weakness as due to an undiagnosed illness is denied.

Service connection for a mood disorder with depressive symptoms as due to an undiagnosed illness is denied. 

Service connection for sleeplessness as due to an undiagnosed illness is denied. 

Entitlement to a TDIU rating is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


